Citation Nr: 0328031	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
November 1945.  He was a prisoner of war of the German 
government from March 27 to April 29, 1945.  The veteran died 
in November 1974.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By rating action of August 1996, the RO, among other things, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to mustard gas.  The appellant was notified of 
the denial by a letter in August 1996.  A statement of the 
case (SOC) was issued in September 1996, which addressed the 
issue of entitlement to service connection for the cause of 
the veteran's death.  The SOC also cited to the provisions of 
38 C.F.R. § 3.22 but did not include any analysis or decision 
pertaining to the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C. § 1318.  The appellant did not file a substantive 
appeal within the one-year period allowed and, as a result, 
the denial of entitlement to service connection for the cause 
of the veteran's death as a result of exposure to mustard gas 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Thereafter, the appellant filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  In a March 2001 
decision, the RO informed the appellant that the RO's 
previous decision of August 1996, which denied her claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to mustard gas, was 
confirmed on the basis that new and material evidence had not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002).  The 
Board notes that, when the RO adjudicated the claim to 
reopen, it also considered the question of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  As 
noted above, however, the 1996 rating action had not 
addressed entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, although the September 1996 SOC did include a 
reference to the provisions of 38 C.F.R. § 3.22.  
Consequently, the Board finds that the 1996 action is not 
final as to the 38 U.S.C.A. § 1318 issue which therefore must 
be reviewed on a de novo basis. 

In November 2001, the Board denied the appellant's 
application to reopen the previously denied claim of service 
connection for the cause of the veteran's death, but did not 
address the 38 U.S.C.A. § 1318 claim because the Board had 
imposed a temporary stay on adjudicating such claims.  That 
stay, as it pertains to the appellant's claim, is no longer 
in effect.  Therefore, appellate review of her claim for DIC 
under 38 U.S.C.A. § 1318  is now in order.


REMAND

Review of the claims file does not reflect that the appellant 
has been properly advised in accordance with the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has properly satisfied its duty to notify the 
appellant of what is needed to substantiate her claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, 
particularly the information or evidence required of the 
appellant and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full process of law with respect to the claim.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The appellant 
should be specifically told of the 
information or evidence she should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to her 38 U.S.C.A. § 1318 claim.  
38 U.S.C.A. § 5103(a) (West 2002).  She 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the appellant's claim of 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the August 1996 rating action was issued, 
as well as the citation to 38 C.F.R. 
§ 3.159.  38 C.F.R. § 19.31 (2003).  The 
appellant and her representative should 
be afforded an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

